EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Murphy on 02/08/2021.
The application has been amended as follows: 
1. (Currently Amended) A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for modifying a presentation based on a behavior of a plurality of participants, the method comprising:
monitoring, by a processor of a computing system, at least part of the plurality of participants to the presentation by sensing a behavior information relating to a behavior of the plurality of participants during the presentation, wherein a plurality of slides are stored in the computing system for displaying to the plurality of participants during the presentation; 
interpreting, by the processor, the behavior information to determine one or more behavior indicators of the behavior of the plurality of participants; 
determining, by the processor, an interest indicator of an interest of the plurality of participants during the presentation, according to the one or more behavior indicators, wherein the interest indicator is calculated at first with the following formula: 
interest indicator (INT) = 0.5 + (WL*NL – Ws*Ns – WY*NY – WD*ND – WT*NT)/(2*NTOT),
wherein NL is a number of the plurality of participants that are looking at the presentation and 0<WL≤1 is a corresponding weight, NS is a number of the plurality of participants that are sleeping and 0<Ws≤1 is a corresponding weight, NY is a number of the plurality of participants that are yawning and 0<WY≤1 is a corresponding weight, ND is a number of the plurality of participants that are using personal computing devices but are not  yawning and 0<WD≤1 is a corresponding weight, NT is a number of the plurality of participants that are talking but are neither  yawning nor using personal computing devices and T≤1 is a corresponding weight, and NTOT is a total number of the plurality of participants to the presentation; 
determining, by the processor, a suggestion for conducting the presentation according to the interest indicator, the determining the suggestion comprising: 
calculating, by the processor, corresponding similarity indexes of at least part of the plurality of slides with a current slide being currently displayed according to one or more characteristics of the plurality of slides to determine one or more suggested new slides that is expected to increase an interest of the plurality of participants; and 
outputting, by the processor, an indication of the suggestion to a presenter of the presentation for use by the presenter to conduct the presentation.

9. (Currently Amended) The computer program product according to claim 1, wherein [[the]] characteristics of each of the one or more suggested new slides comprise an indication of a content, a layout, and a target.

13. (Currently Amended) A computer system comprising: 
a processor; 
a memory device coupled to the processor; and 
a computer readable storage device coupled to the processor, wherein the computer readable storage device contains program code that when executed by the processor via the memory device to implement a method for modifying a presentation based on a behavior of a plurality of participants, the method comprising:
monitoring, by [[a]] the processor of [[a]] the computing system, at least part of the plurality of participants to the presentation by sensing a behavior information relating to a behavior of the plurality of participants during the presentation, wherein a plurality of slides are stored in the computing system for displaying to the plurality of participants during the presentation; 
interpreting, by the processor, the behavior information to determine one or more behavior indicators of the behavior of the plurality of participants; 
determining, by the processor, an interest indicator of an interest of the plurality of 
interest indicator (INT) = 0.5 + (WL*NL – Ws*Ns – WY*NY – WD*ND – WT*NT)/(2*NTOT),
wherein NL is a number of the plurality of participants that are looking at the presentation and 0<WL≤1 is a corresponding weight, NS is a number of the plurality of participants that are sleeping and 0<Ws≤1 is a corresponding weight, NY is a number of the plurality of participants that are yawning and 0<WY≤1 is a corresponding weight, ND is a number of the plurality of participants that are using personal computing devices but are not  yawning and 0<WD≤1 is a corresponding weight, NT is a number of the plurality of participants that are talking but are neither  yawning nor using personal computing devices and 0<WT≤1 is a corresponding weight, and NTOT is a total number of the plurality of participants to the presentation; 
determining, by the processor, a suggestion for conducting the presentation according to the interest indicator, the determining the suggestion comprising: 
calculating, by the processor, corresponding similarity indexes of at least part of the plurality of slides with a current slide being currently displayed according to one or more characteristics of the plurality of slides to determine one or more suggested new slides that is expected to increase an interest of the plurality of participants; and 
outputting, by the processor, an indication of the suggestion to a presenter of the presentation for use by the presenter to conduct the presentation.

15. (Currently Amended) The computer system according to claim [[13]]14, wherein the interpreting the behavior information comprises: 
interpreting, by the processor, the one or more video images to determine a number of the plurality of participants looking at the presentation, a number of the plurality of participants talking, a number of the plurality of participants using corresponding personal computing devices, a number of the plurality of participants sleeping and a number of the plurality of participants yawning.

16. (Currently Amended) The computer system according to claim 15, wherein the interpreting the behavior information comprises: 
interpreting, by the processor, the one or more audio signals to determine a silence 

19. (Currently Amended) The computer system according to claim 13, 
wherein [[the]] characteristics of each of the one or more suggested new slides comprise an indication of a content, a layout, and a target; and
wherein the determining one or more suggested new slides comprises, in response to a positive interest condition of the plurality of participants to the presentation defined by the interest indicator: selecting, by the processor, the one or more suggested new slides among the plurality of slides according to the corresponding similarity indexes.

22. (Currently Amended) The method according to claim 1, wherein the interest indicator is adjusted with the following formulas:
INT = INT+(1-INT)*FS
when a silence condition is detected[[,]] with 0<FS≤1 as a corresponding factor,
INT = INT+(1-INT)*FA
when an applause condition is detected[[,]] with 0<FA≤1 as a corresponding factor,
INT = INT-INT*FN
when a noise condition is detected[[,]] with 0<FN≤1 as a corresponding factor and
INT = INT-INT*FW
when a whistle condition is detected[[,]] with 0<FW≤1 as a corresponding factor.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 13, when considered as a whole, in light of the specification, are allowable over the prior art of record.  For example, Kanevsky teaches sensing “biometry of an audience” (e.g. in paragraphs 16 and 72) for determining  behaviors including “yawned… have not been watching the presenter… asleep… has spoken to the person sitting next to them” (e.g. in paragraphs 16 and 72) to determine an indicator including “audience engagement/interest” (e.g. in paragraphs 16, 46, and 72-73) which “identifies compatible adjustment candidates… user, via the User Interface, accepts or rejects the identified adjustment candidate” (e.g. in paragraphs 48 and 92-93), but does not specifically teach the combination of features of the claims, particularly the interest indicator calculated with the formula specified in the claims.  Livingston, Thambiratnam, etc., alone or in combination, also do not teach the combination of features as recited in the claims; therefore, the independent claims are allowable over the prior art. 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        02/13/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176